UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4719


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

HAROLD ANTHONY TROUT,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry F. Floyd, District Judge.
(6:08-cr-01055-HFF-1)


Submitted:   February 18, 2010            Decided:   March 12, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, Greenville, South Carolina, for Appellant.
W. Walter Wilkins, United States Attorney, Dean A. Eichelberger,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Harold Anthony Trout appeals his convictions under the

Computer Fraud and Abuse Act, 18 U.S.C.A. § 1030 (West 2000 &

Supp. 2009), and the Electronic Communications Privacy Act, 18

U.S.C.A.   § 2511      (West       2000    &   Supp.    2009).         The     conduct

underpinning the indictment occurred while Trout was a county

councilman and involved his access to and use of information

covertly obtained from the computer of the county administrator,

Joseph Kernell, as a consequence of Trout’s use of a “spyware”

software program.           On appeal, Trout argues that the district

court   improperly     allowed       the   Government     to    present      testimony

regarding prior bad acts, because the evidence was not relevant

and only served to prejudice the jury.

           This court typically reviews evidentiary rulings for

abuse of discretion.              United States v. Perkins, 470 F.3d 150,

155 (4th Cir. 2006).              However, as Trout did not object to the

evidence   in   the    district       court,    we    review    the    admission   of

evidence for plain error.            United States v. Olano, 507 U.S. 725,

731 (1993).     To show plain error, the appellant must demonstrate

“that an error occurred, that the error was plain, and that the

error   affected      his    substantial       rights.”         United    States   v.

Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

           Although         not    admissible    to     prove    the     defendant’s

character, evidence of other wrongs may be admitted to prove

                                           2
“motive,    opportunity,          intent,       preparation,     plan,       knowledge,

identity, or absence of mistake or accident.”                         Fed. R. Evid.

404(b).     Acts “intrinsic to” the crime are not subject to Rule

404’s restrictions.          United States v. Siegel, 536 F.3d 306, 316

(4th Cir. 2008).          “Evidence of uncharged conduct is not ‘other

crimes’ evidence subject to Rule 404 if the uncharged conduct

‘arose out of the same series of transactions as the charged

offense, or if [evidence of the uncharged conduct] is necessary

to complete the story of the crime on trial.’”                          Id. (quoting

United States v. Kennedy, 32 F.3d 876, 885 (4th Cir. 1994))

(alteration in original).             In other words, the Government may

“provide    context    relevant       to    the    criminal     charges.”        United

States v. Cooper, 482 F.3d 658, 663 (4th Cir. 2007).                             Having

carefully      reviewed     the    record,        we    hold   that    the     evidence

pertaining to Trout’s history with the other council members,

Kernell, and other county staff is intertwined with and provided

context to Trout’s conduct underlying the charges.

            Further,      even     considering         the   admissibility      of   the

evidence of Trout’s pattern of conduct on the county council

pursuant to the terms of Rule 404(b), the district court did not

plainly    err.      Rule    404(b)    is    an    inclusionary       rule,    allowing

evidence of other crimes or acts to be admitted, except evidence

that   tends    to   prove    only    criminal         disposition.      See    United

States v. Queen, 132 F.3d 991, 994-95 (4th Cir. 1997).                        For such

                                            3
evidence to be admissible, it must be “(1) relevant to an issue

other than the general character of the defendant; (2) necessary

to prove an element of the charged offense; and (3) reliable.”

United   States   v.   Hodge,   354   F.3d   305,   312   (4th   Cir.    2004).

Additionally, the probative value of the evidence must not be

substantially outweighed by its prejudicial effect.               Id. (citing

Fed. R. Evid. 403).      After reviewing the record and the parties’

arguments, we hold that the evidence Trout challenges was not

barred by Rule 404(b).

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument    because   the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                      4